Citation Nr: 1722450	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1955 to February 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board notes that although several different Regional Offices have worked on the Veteran's claim, the Detroit RO maintains jurisdiction.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prostate cancer is not etiologically related to service, including exposure to ionizing radiation or trichloroethylene in service.  


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. 	Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Veteran was provided with a VA examination in March 2013 addressing his claims.  The examiner reviewed the Veteran's claims file and provided a detailed opinion regarding the etiology of the Veteran's prostate cancer, concluding that the Veteran's prostate cancer is less likely as not the result of working with solvents containing trichloroethylene and/or ionizing radiation.  

The National Personnel Records Center (NPRC) has indicated that the Veteran's service treatment records were destroyed in a fire at the NPRC.  VA has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence and consider the benefit of the doubt rule is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records are no longer available and that further efforts to obtain those records would be futile. 38 U.S.C.A. § 5103A (b)(3); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



II. 	Service Connection

The Veteran claims entitlement to service connection for prostate cancer on the basis that he was exposed to carcinogenic chemicals and ionizing radiation in service, which caused his cancer.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Exposure to Ionizing Radiation

With respect to his claim for prostate cancer, private treatment records show the Veteran was diagnosed with prostate cancer and subsequently underwent a radical prostatectomy in March 2008.  Therefore, the first element of service connection has been met.  

The Veteran has not alleged that this condition or any associated symptoms manifested during service.  Rather, he contends that he began experiencing prostate problems immediately after his separation from service, including several incidents of acute prostate infection.  The Veteran contends that his prostate cancer was the result of exposure to ionizing radiation during service.  He stated that he had to calibrate the weapons by standing in front of them while they were turned on.  

The details of the Veteran's service were forwarded to the Air Force Safety Center (AFSC), which determined in a March 2012 memorandum that, based on his MOS, the Veteran had the potential to be exposed to ionizing radiation.  The AFSC provided an estimated maximum total effective dose equivalent of approximately 3.02 rem.  These findings confirm that the Veteran was exposed to some ionizing radiation in service, and therefore the second element of service connection, an in-service event, has also been satisfied.

The remaining question is whether the Veteran's current prostate condition is the result of this radiation exposure in service.  However, the overall weight of the evidence is against such a finding.

Certain conditions are presumed to be service-connected when they manifest in "radiation-exposed veterans."  38 C.F.R. § 3.309(d)(1), (2).  However, the term "radiation-exposed veterans" applies only to veterans who participated in specific radiation-risk activities, including onsite participation in a test involving atmospheric detonation of a nuclear device; certain service in or near Hiroshima or Nagasaki, Japan; service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio or in the area identified as K25 at Oak Ridge, Tennessee; service on Amchitka Island, Alaska; and service that would qualify for inclusion as a member of the Special Exposure Cohort if performed as an employee of the Department of Energy. 38 C.F.R. § 3.309(d)(3).  The Veteran has not alleged, and his records do not reflect, that his service included any of the above circumstances.  Therefore, he is not a "radiation-exposed veteran" within the meaning of the regulations, and the associated presumptions are not applicable.  Moreover, prostate cancer is not among the conditions listed as presumed to be related to ionizing radiation exposure.

Nevertheless, though the Veteran does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3), he may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if he suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, any cancer, including prostate cancer, is considered a radiogenic disease.  If a Veteran was exposed to ionizing radiation and subsequently develops prostate cancer five (5) or more years after exposure, the claim is to be referred to the Under Secretary for Benefits.  38 C.F.R. § 3.311(b), (c).

In this case, on behalf of the Under Secretary, the Director of the Post 9/11 Era Environmental Health Program provided the requested opinion in March 2012.  In forming this opinion, he used the 3.02 rem total occupational radiation dose cited by the AFSC and cited to a position statement from the Health Physics Society, which stated that, in cases of exposure below 5 to 10 rem (above that received from natural sources), risks of health effects are either too small to be observed or are nonexistent.  Since the Veteran's radiation dose did not exceed these values, the Director concluded that it was unlikely that the Veteran's prostate cancer could be attributed to ionizing radiation exposure from military service.

The Veteran's private physician stated in January 2011 that the Veteran had constant exposure to microwave transmission but was "unsure at this point whether microwave transmission plays any role in cancer development of any kind."  Considering all the evidence of record, the Board finds that the probative evidence weighs against a finding that ionizing radiation exposure led to the developed prostate cancer.  Therefore, the Board finds that the Veteran's prostate cancer was not caused by his exposure to ionizing radiation.  

Trichloroethylene Exposure 

The Veteran also contends that his prostate cancer is related to his exposure to trichloroethylene, initially referred to as carbon tetrachloride, during service.  As established above, the Veteran has a current disability for purposes of service connection.  

The second element, in-service injury, is also met.  The Veteran stated that his duties as a Nuclear Weapons Mechanical Specialist required him to climb inside the weapons to clean them and that he inhaled and became soaked in carbon tetrachloride in the process.  He also submitted two buddy statements from fellow servicemen attesting to his in-service exposure to trichloroethylene.  The Veteran's DD-214 confirms that his MOS was as a Nuclear Weapons Mechanical Specialist.  The Board finds that the Veteran's assertion that he was exposed to carbon tetrachloride and/or trichloroethylene while in service appears credible and consistent with the circumstances of his service.  Therefore, the Veteran has an in-service injury for purposes of establishing service connection.  

As above, the only remaining question is whether the Veteran's current prostate condition is the result of his in-service exposure or is otherwise related to his active service.  

In March 2013, a VA physician reviewed the Veteran's claims file and opined that it was less likely than not that the Veteran's prostate cancer was caused by exposure to solvents containing trichloroethylene while in the Air Force.  The examiner noted that the Veteran's exposure was in the 1950s and was therefore remote and less likely to have affected him than his risk factor of being over the age of 70 when he was diagnosed with prostate cancer.  

The Board places substantial weight of probative value on the March 2013 VA opinion.  This opinion reflects that the examiner thoroughly reviewed the claims file, reviewed pertinent literature, and provided a clear rationale regarding whether prostate cancer is related to potential in-service exposure to trichloroethylene.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

While the Veteran believes the disorder is due to exposure to trichloroethylene, there is no competent evidence that supports his belief.  Articles he submitted on trichloroethylene discuss the causes, symptoms, and diagnoses associated with such exposure, but nothing in them suggests exposure to trichloroethylene leads to the type of prostate disabilities the Veteran developed.  Since this evidence does not indicate trichloroethylene is related to prostate disorders, the article does not support the Veteran's claim for service connection.

The Board acknowledges the Veteran's private physician's October 2014 opinion that the Veteran had heavy exposure to radiation and cleaners in service and "it would seem more likely than not that prostate [cancer] is related to radiation and/or solvents."  However, the use of the phrase "it would seem" makes the doctor's opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Furthermore, the private physician did not provide a rationale for his opinion and therefore, it is of little probative value.  

The Board has considered the Veteran's own statements made in support of his claim, including that he had prostate problems immediately after separation from service.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the etiology of prostate cancer falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  See also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Based on the above, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's prostate cancer and his military service, to include ionizing radiation and trichloroethylene exposure.  The claim for entitlement to service connection for prostate cancer must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for prostate cancer, including due to exposure to ionizing radiation and trichloroethylene, is denied.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


